COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-091-CR


DW AYNE CORDOVA                                                         APPELLANT

                                             V.

THE STATE OF TEXAS                                                            STATE

                                         ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         ------------

                          MEMORANDUM OPINION1

                                         ------------

      A jury convicted Appellant Dwayne Cordova of failure to register as a sex

offender and assessed his punishment at forty-two months’ confinement. The trial

court sentenced him accordingly. In two points, Appellant challenges the legal and

factual sufficiency of the evidence to support his conviction. Because of the peculiar

circumstances of this case, we hold the evidence both legally and factually sufficient

and affirm the trial court’s judgment.

      The State charged Appellant with failure to register as a sex offender with the



      1
           See Tex. R. App. P. 47.4.
chief of police within seven days of Appellant’s arrival in Fort W orth.2 Appellant had

appeared at a Fort W orth halfway house for persons released from the penitentiary

on parole on April 16, 2008. Jeannie Parsons, Appellant’s case manager, told him

that he was required to register as a sex offender annually. She told him that he was

to register annually by notifying the Sex Crimes Registration Apprehension and

Monitoring Unit (“S.C.R.A.M. Unit”) at the Fort W orth Police Department.

      The statute, however, required Appellant to report to the Fort W orth Chief of

Police.3 Parsons made an appointment for Appellant to register not with the chief

of police, but with the S.C.R.A.M. Unit on April 29, 2008, more than seven days after

his arrival in Fort W orth.4 Appellant did not register with the S.C.R.A.M. Unit or the

chief of police, nor is there any evidence in the record that he attempted to do so.

      The astute trial judge noted that the statute does not authorize the police chief

or the sheriff to designate an agent or other substitute to whom persons required to

report as sex offenders may report.5 As the Texas Court of Criminal Appeals

reminds us,

      [W ]e interpret the Legislature’s statutes, not its intentions. . . . As the


      2
           See Tex. Code Crim. Proc. Ann. art. 62.051(a)(1) (Vernon Supp. 2009).
      3
           See id. arts. 62.001(2), 62.051(a).
      4
        See id. art. 62.051(a)(2) (allowing registration to occur more than seven
days after person’s arrival if he registers the first date allowed by the “local law
enforcement authority”).
      5
           See id. arts. 62.001, 62.051.

                                            2
      Supreme Court reminded us . . ., “if Congress enacted into law
      something different from what it intended, then it should amend the
      statute to conform it to its intent. It is beyond our province to rescue
      Congress from its drafting errors, and to provide for what we might think
      . . . is the preferred result.”6

Had the legislature intended police chiefs and sheriffs to designate agents to whom

sex offenders should report, that body would have so provided.

      The record reflects that Appellant refused to report to the S.C.R.A.M. Unit.

But Appellant was neither required by law to report to the S.C.R.A.M. Unit nor

indicted for failure to report to that unit. The law required him to report to the chief

of police of the Fort W orth Police Department.7 The record reflects no attempt by

Appellant to report to the chief. If the record contained evidence that Appellant

attempted to report but had been refused access to the chief, we would be

presented with a different case. But here, while Appellant violated no law in refusing

to report to the S.C.R.A.M. Unit, he did violate the law by making no attempt to timely

report to the chief of police. Accordingly, applying the appropriate standard of review

to these unique facts,8 we hold that the evidence is legally sufficient to support

Appellant’s conviction. W e overrule Appellant’s first point.

      Further, applying the appropriate standard of review for factual sufficiency to


      6
       Getts v. State, 155 S.W .3d 153, 158 (Tex. Crim. App. 2005) (quoting
Lamie v. U.S. Trustee, 540 U.S. 526, 542, 124 S. Ct. 1023, 1034 (2004)).
      7
           See Tex. Code Crim. Proc. Ann. arts. 62.001(2), 62.051(a).
      8
        See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Clayton v. State, 235 S.W .3d 772, 778 (Tex. Crim. App. 2007).

                                           3
these facts, we cannot conclude that the evidence supporting conviction is so weak

that the jury’s determination is clearly wrong or manifestly unjust.9 Accordingly, we

hold that the evidence is factually sufficient to support Appellant’s conviction. W e

overrule Appellant’s second point.

      Having overruled Appellant’s two points, we affirm the trial court’s judgment.



                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 19, 2010




      9
       See Steadman v. State, 280 S.W .3d 242, 246 (Tex. Crim. App. 2009);
Watson v. State, 204 S.W .3d 404, 414–15, 417 (Tex. Crim. App. 2006).

                                         4